DETAILED ACTION
Claims 21, 23, 25-29, 31, 33-37 and 39-40 are pending. Claims 1-20, 22, 24, 30, 32, 38 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed on 05/23/2022 have been fully considered but they are not persuasive. 
On pages 9-11 of the remarks, in regards to claims 21, 29 and 37, the applicant submits that the Mukherjee fails to teach or suggest the limitation of “obtaining, from the system information included in the signaling message, one or more fields that indicate an identity associated with the cell an identity associated with the cell and an access condition corresponding to the cell”.  
The examiner respectfully disagrees.  Mukherjee discloses at least in col. 3 lines 1-24, col. 4 lines 19-26, col. 6 line 12-64 and claims 1, 14 and 33, system information message includes: a CSG ID that identifies the CSG cell and a closed subscriber group (CSG) indication that indicates that the cell is a CSG cell. The examiner states that system information includes two fields where one field includes a CSG ID to identify the CSG cell and another field to indicate that the cell is a CSG cell.
On pages 9-11 of the remarks, in regards to claims 21, 29 and 37, the applicant submits that the Mukherjee fails to teach or suggest the limitation of “wherein the access condition indicates at least one of whether access to the cell is reserved for an operator of the mobile communications network”.
The examiner respectfully disagrees. Mukherjee discloses at least in col. 6 lines 21-28, a private CSG cell could use the CSG ID and a 1-bit indication described above to identify itself as a private CSG cell and a public CSG cell could broadcast a regular cell ID and not a 1-bit indication. an additional bit on the cell-broadcast thereby indicating whether the CSG cell that broadcasts this bit is public or private. This bit may be optional and required to be broadcast only by cells who advertise them as CSG cells. If the broadcast indicated "public", then any neighboring WTRU can camp on the CSG cell. The examiner states that 1-bit indication to identify that the cell is private (or reserved) for the WTRU.
On page 11 of the remarks, in regards to dependent claims, the applicant submits that dependent claims are allowable, due to the previously alleged deficiencies of the references as applied to independent claims 21, 29 and 37, as described above.
	The examiner respectfully disagrees.  The examiner kindly directs the applicant to the reasoning detailed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 25-29, 31, 33-37 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10715268. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the current application are obvious variants of claims 1-21 of U.S. Patent No. 10715268. In U.S. Patent No. 10715268, the patent claims disclose receive a system information block (“SIB”) Type 4 information element (“IE”) from an enhanced node B (“eNB”); determine a range that indicates a plurality of physical cell identities (“PCIs”) reserved for closed subscriber group (“CSG”) cells based on the SIB Type 4 IE; and control access to a cell based on the range of PCIs reserved for CSG cells. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-21 of U.S. Patent No. 10715268 to teach the invention of claims 21-40 of the current application.
Claims 21, 23, 25-29, 31, 33-37 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9681288. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the current application are obvious variants of claims 1-27 of U.S. Patent No. 9681288. In U.S. Patent No. 9681288, the patent claims disclose receiving a system information block message from the selected cell; determining a cell identity from the system information block and determining whether the UE can access the selected cell. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-27 of U.S. Patent No. 9681288 to teach the invention of claims 21-40 of the current application.

Claims 21, 23, 25-29, 31, 33-37 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8989748. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the current application are obvious variants of claims 1-23 of U.S. Patent No. 8989748. In U.S. Patent No. 8989748, the patent claims disclose a receiver adapted to receive, in the first cell, system information broadcast signals, wherein the system information broadcast signals comprise a master information block (MIB) and a plurality of system information broadcast (SIB) messages, wherein a SIB message of the plurality of SIB messages comprises physical layer cell identity (PCI) range information, and wherein the PCI range information represents physical layer cell identities of mobile radio base stations, wherein the controller is adapted to use the PCI to determine whether the mobile radio base station is a candidate for cell re-selection. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-23 of U.S. Patent No. 8989748 to teach the invention of claims 21-40 of the current application.

Claims 21, 23, 25-29, 31, 33-37 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8160590. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the current application are obvious variants of claims 1-24 of U.S. Patent No. 8160590. In U.S. Patent No. 8160590, the patent claims disclose receiving a signaling message comprising the at least one piece of mobile radio base station type determining information. Wherein the signaling message is a type of signaling message selected from a group consisting of: a system information message of the cellular communication system; and a smart card information update message. Wherein the type of a mobile radio base station is a type of a mobile radio base station selected from a group consisting of: a closed subscriber group mobile radio home base station; and a semi-open mobile radio home base station; and an open mobile radio home base station. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-24 of U.S. Patent No. 8160590 to teach the invention of claims 21-40 of the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21, 23, 28-29, 31, 36-38 and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mukherjee et al. (US8072953, Mukherjee hereinafter).

As to claim 21: Mukherjee discloses a method performed by a user equipment (UE) in a mobile communications network, the method comprising: 
establishing a connection to a base station servicing a cell corresponding to a present location of the UE (see at least col. 1-2 and Fig. 2-4, WTRU establishes connection to HeNB and where HeNB deploys the CSG cell is configured to restrict access of WTRUs to all or a portion of its services. The CSG may be a family or anyone in the vicinity of a particular location, (e.g., anyone in a coffee shop).); 
receiving, from the base station, a signaling message including system information associated with the cell (see at least col. 3, lines 8-24 and claims 1, 14 and 33, The WTRU receives a system information message via broadcasting.); 
obtaining, from the system information included in the signaling message, one or more fields that indicate an identity associated with the cell and an access condition corresponding to the cell (see at least col. 3 lines 1-24, col. 4 lines 19-26, col. 6 line 12-64 and claims 1, 14 and 33, system information message includes: a CSG ID that identifies the CSG cell and a closed subscriber group (CSG) indication that indicates that the cell is a CSG cell.), 
wherein the access condition indicates at least one of whether access to the cell is reserved for an operator of the mobile communications network or whether the cell is barred (see at least col. 6 lines 21-28, a private CSG cell could use the CSG ID and a 1-bit indication described above to identify itself as a private CSG cell and a public CSG cell could broadcast a regular cell ID and not a 1-bit indication. an additional bit on the cell-broadcast thereby indicating whether the CSG cell that broadcasts this bit is public or private. This bit may be optional and required to be broadcast only by cells who advertise them as CSG cells. If the broadcast indicated "public", then any neighboring WTRU can camp on the CSG cell.); and 

determining, based at least on applying one or more rules known to the UE, to one or more of the identity associated with the cell or the access condition corresponding to the cell, whether the UE is authorized to connect to the base station (see at least col. 4 lines 19-26 and col. 6 line 12-64, A WTRU may determine that a cell is a CSG cell by reading the 1-bit indication (authorized to access or not) on the cell broadcast.).

As to claim 23: Mukherjee discloses the method of claim 21. Mukherjee further discloses wherein determining whether the UE is authorized to connect to the base station based at least on applying one or more rules known to the UE comprises: determining, that the access condition corresponding to the cell indicates that the cell is reserved for the operator of the mobile communications network; and in response to the determination, abandoning the connection to the base station (see at least col. 3 lines 3-7 and col. 6 line 12-64, the CSG cell may be public or private. The CSG cell may restrict access of WTRU s to all or a portion of its services. a private CSG cell could use the CSG ID and a 1-bit indication described above to identify itself as a private CSG cell and a public CSG cell could broadcast a regular cell ID and not a 1-bit indication.).

As to claim 28: Mukherjee discloses the method of claim 21. Mukherjee further discloses wherein receiving the signaling message comprises receiving a Radio Resource Control (RRC) message including one of a Master Information Block (MIB) or a System Information Block (SIB), and wherein the one or more fields comprise a first information element (IE) indicating the identity associated with the cell and a second IE indicating the access condition corresponding to the cell (see at least col. 3 lines 1-24, col. 4 lines 19-26, col. 6 line 12-64 and claims 1, 14 and 33, system information message includes: a CSG ID that identifies the CSG cell and a closed subscriber group (CSG) indication that indicates that the cell is a CSG cell.).

As to claim 29: Mukherjee discloses a processor for a user equipment (UE) in a mobile communications network, the processor comprising: circuitry to execute one or more instructions that, when executed, cause the processor to perform operations comprising: establishing a connection to a base station servicing a cell corresponding to a present location of the UE (see at least col. 1-2 and Fig. 2-4, WTRU establishes connection to HeNB and where HeNB deploys the CSG cell is configured to restrict access of WTRUs to all or a portion of its services. The CSG may be a family or anyone in the vicinity of a particular location, (e.g., anyone in a coffee shop).); 
receiving, from the base station, a signaling message including system information associated with the cell (see at least col. 3, lines 8-24 and claims 1, 14 and 33, The WTRU receives a system information message via broadcasting.); 
obtaining, from the system information included in the signaling message, one or more fields that indicate an identity associated with the cell and an access condition corresponding to the cell (see at least col. 3 lines 1-24, col. 4 lines 19-26, col. 6 line 12-64 and claims 1, 14 and 33, system information message includes: a CSG ID that identifies the CSG cell and a closed subscriber group (CSG) indication that indicates that the cell is a CSG cell.), 
wherein the access condition indicates at least one of whether access to the cell is reserved for an operator of the mobile communications network or whether the cell is barred (see at least col. 6 lines 21-28, a private CSG cell could use the CSG ID and a 1-bit indication described above to identify itself as a private CSG cell and a public CSG cell could broadcast a regular cell ID and not a 1-bit indication. an additional bit on the cell-broadcast thereby indicating whether the CSG cell that broadcasts this bit is public or private. This bit may be optional and required to be broadcast only by cells who advertise them as CSG cells. If the broadcast indicated "public", then any neighboring WTRU can camp on the CSG cell.); and 
determining, based at least on applying one or more rules known to the UE, to one or more of the identity associated with the cell or the access condition corresponding to the cell, whether the UE is authorized to connect to the base station (see at least col. 4 lines 19-26 and col. 6 line 12-64, A WTRU may determine that a cell is a CSG cell by reading the 1-bit indication (authorized to access or not) on the cell broadcast.).

As to claim 31: Mukherjee discloses the processor of claim 29. Mukherjee further discloses wherein determining whether the UE is authorized to connect to the base station based at least on applying one or more rules known to the UE comprises: determining, that the access condition corresponding to the cell indicates that the cell is reserved for the operator of the mobile communications network; and in response to the determination, abandoning the connection to the base station (see at least col. 3 lines 3-7 and col. 6 line 12-64, the CSG cell may be public or private. The CSG cell may restrict access of WTRU s to all or a portion of its services. A private CSG cell could use the CSG ID and a 1-bit indication described above to identify itself as a private CSG cell and a public CSG cell could broadcast a regular cell ID and not a 1-bit indication.).

As to claim 36: Mukherjee discloses the processor of claim 29. Mukherjee further discloses wherein receiving the signaling message comprises receiving a Radio Resource Control (RRC) message including one of a Master Information Block (MIB) or a System Information Block (SIB), and wherein the one or more fields comprise a first information element (IE) indicating the identity associated with the cell and a second IE indicating the access condition corresponding to the cell (see at least col. 3 lines 1-24, col. 4 lines 19-26, col. 6 line 12-64 and claims 1, 14 and 33, system information message includes: a CSG ID that identifies the CSG cell and a closed subscriber group (CSG) indication that indicates that the cell is a CSG cell.).

As to claim 37: Mukherjee discloses a method performed by a base station in a mobile communications network, the method comprising: establishing a connection to a user equipment (UE) in a service area of a cell corresponding to the base station (see at least col. 1-2 and Fig. 2-4, WTRU establishes connection to HeNB and where HeNB deploys the CSG cell is configured to restrict access of WTRUs to all or a portion of its services. The CSG may be a family or anyone in the vicinity of a particular location, (e.g., anyone in a coffee shop).); and 
sending, to the UE, a signaling message including system information associated with the cell (see at least col. 3, lines 8-24 and claims 1, 14 and 33, The WTRU receives a system information message via broadcasting.), 
wherein the system information includes one or more fields that indicate an identity associated with the cell and an access condition corresponding to the cell (see at least col. 3 lines 1-24, col. 4 lines 19-26, col. 6 line 12-64 and claims 1, 14 and 33, system information message includes: a CSG ID that identifies the CSG cell and a closed subscriber group (CSG) indication that indicates that the cell is a CSG cell.), 
wherein the access condition indicates at least one of whether access to the cell is reserved for an operator of the mobile communications network or whether the cell is barred (see at least col. 6 lines 21-28, a private CSG cell could use the CSG ID and a 1-bit indication described above to identify itself as a private CSG cell and a public CSG cell could broadcast a regular cell ID and not a 1-bit indication. an additional bit on the cell-broadcast thereby indicating whether the CSG cell that broadcasts this bit is public or private. This bit may be optional and required to be broadcast only by cells who advertise them as CSG cells. If the broadcast indicated "public", then any neighboring WTRU can camp on the CSG cell.), and
wherein the UE is configured to apply one or more rules to one or more of the identity associated with the cell or the access condition corresponding to the cell to determine whether the UE is authorized to connect to the base station (see at least col. 4 lines 19-26 and col. 6 line 12-64, A WTRU may determine that a cell is a CSG cell by reading the 1-bit indication (authorized to access or not) on the cell broadcast.).

As to claim 38: Mukherjee discloses the method of claim 37. Mukherjee further discloses wherein the access condition corresponding to the cell indicates one of the cell is reserved for an operator of the mobile communications network, the cell is a barred cell, or the cell is not a barred cell (see at least col. 6 lines 21-28, a private CSG cell could use the CSG ID and a 1-bit indication described above to identify itself as a private CSG cell and a public CSG cell could broadcast a regular cell ID and not a 1-bit indication. an additional bit on the cell-broadcast thereby indicating whether the CSG cell that broadcasts this bit is public or private. This bit may be optional and required to be broadcast only by cells who advertise them as CSG cells. If the broadcast indicated "public", then any neighboring WTRU can camp on the CSG cell.).

As to claim 40: Mukherjee discloses the method of claim 37. Mukherjee further discloses wherein sending the signaling message comprises sending a Radio Resource Control (RRC) message including one of a Master Information Block (MIB) or a System Information Block (SIB), and wherein the one or more fields comprise a first information element (IE) indicating the identity associated with the cell and a second IE indicating the access condition corresponding to the cell (see at least col. 3 lines 1-24, col. 4 lines 19-26, col. 6 line 12-64 and claims 1, 14 and 33, system information message includes: a CSG ID that identifies the CSG cell and a closed subscriber group (CSG) indication that indicates that the cell is a CSG cell.).


Allowable Subject Matter
Claims 25-27, 33-35 and 39 are currently rejected but would be allowable if the Double Patenting rejections are overcome and if rewritten to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464   
/K. J./
Examiner, Art Unit 2464